DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2021 has been entered.
Response to Arguments
This Office Action is in response to the amendment filed on March 31, 2021.  As directed by the amendment, Claims 1, 5, 13, and 22 have been amended.  Claims 1, 4-7, 9-11, 13-18, and 20-26 are pending in the instant application.
Regarding the Office Action filed January 4, 2021:
Applicant’s arguments regarding the 35 USC 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference or interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended the claims to further limit the lengths of the diverging and converging sections.  In response to these amendments, Examiner introduces a new prior art Benson.  Although Benson is tied with landfills, the prior art reference is considered analogous art since it is related to gas flow measurements through a constricted passage, similar to the claimed invention.  Benson teaches the ratio of the lengths of the diverging and converging 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 13, 14, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2013/0331726) in view of Allum (US 2015/0107592) and alternatively, in view of Benson et al. (US 2011/0132104).
Regarding Claim 1, Weber discloses a gas delivery system (apparatus of Figs 1 and 2) comprising: a flow generator (6, Fig 1) adapted to propel gases (6 is a gas source, Fig 1); a gases flow passage (10, Fig 1) adapted to receive gases from the flow generator and channel them to a subject (10 is a passage for gas to flow from 12 to 14 towards patient, Fig 1); a patient interface (8, Fig 1); a sensor (102 and/or 101, Fig 3) configured to measure a gas pressure(102 and/or 101 are pressure sensors, Fig 3); wherein the gases flow passage comprises a modulation section (16, Fig 3) where a velocity of gases (speed of gas flowing through 16, Fig 3) passing through the modulation section is modulated (flow of gas is modulated due to 16 which is a Venturi tube, Fig 3), the modulation section comprising a first region (50 and/or 44, Fig 3) at which the modulation of the velocity of the gases is greatest (by the Venturi effect, the smallest cross-sectional area will have the greatest gas flow, Fig 3), the first region comprising a converging section (44, Fig 3); wherein the sensor measures a pressure of gases at the modulation section (102 measures the gases in 50, Fig 3), wherein the gases flow passage is configured such that, when the flow generator is propelling gases through the gases flow passage, the pressure of gases at the modulation section approximates (condition is met that a minimum treatment pressure is detected, paragraph 0069; arrangement makes it possible to deduce pressure and flow rate variations to the air delivery and inhalations and exhalations of patient in patient circuit, 
Weber also discloses a diverging (52, Fig 3) and a converging section (44, Fig 3).  Weber fails to disclose an unsealed patient interface; wherein the modulation section comprises a length of a diverging section that is 1.25-3 times a length of the converging section.
However, Allum, of the same field of endeavor, teaches a ventilator configured to assist a user in breathing (Abstract) including an unsealed patient interface (ventilator is typically coupled to an interface worn by the user such as tracheostomy tube, endotracheal tube, nasal mask or face mask, or nasal cannula, paragraph 0005) since it is known in the art to use a nasal cannula to deliver air to the user’s lungs (paragraph 0005).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a nasal cannula or an unsealed patient 
Weber-Allum combination fails to teach wherein the modulation section comprises a length of a diverging section that is 1.25-3 times a length of the converging section.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify the length of the diverging section to be 1.25-3 times a length of the converging section since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. MPEP 2144 (II).  It is noted that since the length ratio of 1.25-3 lacks criticality, one of ordinary skill in the art would discover the optimum or workable ranges to achieve the “good results”.  
It also would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify the length of the diverging section to be 1.25-3 times a length of the converging section since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144 (IV).  As stated before, the length ratio of 1.25-3 lacks criticality.  Since the claim limitation involves a ratio, the units of length do not matter since simply resizing the diverging and converging sections does not change the ratio.  
Alternatively, Benson, reasonably pertinent to the problem of measuring the flow of fluid through a passage, teaches a tapered body for installation into a pipe to cause constriction 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the diverging section to be 1.25-3 times the length of the converging section, as taught by Benson, since these are known preferred dimensions and specifications for a tapered section (Benson: paragraph 0031).  These lengths of the diverging and converging sections are preferred dimensions known for measuring the gas flow going through a passage.  It is obvious that one of ordinary skill in the art would use these dimensions to obtain the accurate gas flow measurements through the passage.  It is noted that the claim limitation requires a ratio of the lengths and thus, the units of length do not matter.  
Regarding Claim 4, Weber-Allum-Benson combination teaches the converging section is part of a converging-diverging section (Weber: 52, 44, and/or 50, Fig 3; 44 is part of or connected to 52 and/or 50, Fig 3).
Regarding Claim 5, Weber-Allum-Benson combination teaches the converging section of the converging-diverging section comprises a curved wall surface (Weber: curved wall surface of 44, Fig 3) and the diverging section (Weber: 52, Fig 3) of the converging-diverging section comprises a frustoconical surface (Weber: frustoconical surface of 52, Fig 3).

Regarding Claim 7, Weber-Allum-Benson combination teaches a flow sensor (Weber: 101 and/or 102, Fig 3) configured to measure a flow rate of gases at the modulation section (Weber: 101 is added with 102 in order to measure the flow rate of gases, Fig 3; the difference in pressure measured by 101 and 102 is proportional to the square of the flow rate, paragraph 0054).
Regarding Claim 13, Weber discloses a method of measuring a gas pressure comprising: propelling a gas (6 is a gas source, Fig 1; 10 is a passage for gas to flow from 12 to 14 towards patient, Fig 1)through a gases flow passage (10, Fig 1) using a flow generator (6, Fig 1), the gases flow passage comprising a modulation section (16, Fig 3) where a velocity of gases (speed of gas flowing through 16, Fig 3) passing through the modulation section is modulated (flow of gas is modulated due to 16 which is a Venturi tube, Fig 3), the modulation section comprising a first region (50 and/or 44, Fig 3) at which the modulation of the velocity of the gases is greatest (by the Venturi effect, the smallest cross-sectional area will have the greatest gas flow, Fig 3), the modulation section further comprising a wall (wall of 50 and/or 44, Fig 3), the wall comprising a port (port where 102 is inserted into flow path, Fig 3) located at a part of the wall at the first region (port of 102 is located along the wall of 50 and/or 44, Fig 3), the port being sealed from the atmosphere outside of the port (port of 102 is sealed from the atmosphere outside of the port, Fig 3); measuring the pressure of gases (102 measures the gases at the port of 102, Fig 3) at the port of the modulation section with a sensor (102 and/or 101, Fig 3); allowing the gas to exit (gas exits to patient through 8, Fig 1) a patient interface (8, Fig 1); and wherein the gases flow 
Weber also discloses a diverging (52, Fig 3) and a converging section (44, Fig 3).  Weber fails to disclose an unsealed patient interface; wherein the modulation section comprises a length of a diverging section that is 1.25-3 times a length of the converging section.
However, Allum, of the same field of endeavor, teaches a ventilator configured to assist a user in breathing (Abstract) including an unsealed patient interface (ventilator is typically coupled to an interface worn by the user such as tracheostomy tube, endotracheal tube, nasal mask or face mask, or nasal cannula, paragraph 0005) since it is known in the art to use a nasal cannula to deliver air to the user’s lungs (paragraph 0005).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a nasal cannula or an unsealed patient interface and replace the mask of Weber, as taught by Allum, since it is known in the art to use a nasal cannula to deliver air to the user’s lungs (Allum: paragraph 0005).  Depending on the 
Weber-Allum combination fails to teach wherein the modulation section comprises a length of a diverging section that is 1.25-3 times a length of the converging section.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify the length of the diverging section to be 1.25-3 times a length of the converging section since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. MPEP 2144 (II).  It is noted that since the length ratio of 1.25-3 lacks criticality, one of ordinary skill in the art would discover the optimum or workable ranges to achieve the “good results”.  
It also would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify the length of the diverging section to be 1.25-3 times a length of the converging section since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144 (IV).  As stated before, the length ratio of 1.25-3 lacks criticality.  Since the claim limitation involves a ratio, the units of length do not matter since simply resizing the diverging and converging sections does not change the ratio.  
Alternatively, Benson, reasonably pertinent to the problem of measuring the flow of fluid through a passage, teaches a tapered body for installation into a pipe to cause constriction (Abstract) and to obtain accurate gas flow measurements (paragraph 0001) including the modulation section (2, Figs 2A and 4) comprises a length of a diverging section (Length of C, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the diverging section to be 1.25-3 times the length of the converging section, as taught by Benson, since these are known preferred dimensions and specifications for a tapered section (Benson: paragraph 0031).  These lengths of the diverging and converging sections are preferred dimensions known for measuring the gas flow going through a passage.  It is obvious that one of ordinary skill in the art would use these dimensions to obtain the accurate gas flow measurements through the passage.  It is noted that the claim limitation requires a ratio of the lengths and thus, the units of length do not matter.  
Regarding Claim 14, Weber-Allum-Benson combination teaches the step of measuring a gas flow rate of gases at the modulation section (Weber: 101 is added with 102 in order to measure the flow rate of gases, Fig 3; the difference in pressure measured by 101 and 102 is proportional to the square of the flow rate, paragraph 0054).
Regarding Claim 21, Weber-Allum-Benson combination teaches the sensor measures the pressure of gases at the first region of the modulation section (Weber: 102 measures the pressure at 50, Fig 3).
Regarding Claim 22, Weber discloses a gas delivery system (apparatus of Figs 1 and 2) comprising: a flow generator (6, Fig 1) adapted to propel gases (6 is a gas source, Fig 1); a gases flow passage (10, Fig 1) adapted to receive gases from the flow generator and channel them to a subject (10 is a passage for gas to flow from 12 to 14 towards patient, Fig 1); a patient interface 

However, Allum, of the same field of endeavor, teaches a ventilator configured to assist a user in breathing (Abstract) including an unsealed patient interface (ventilator is typically coupled to an interface worn by the user such as tracheostomy tube, endotracheal tube, nasal mask or face mask, or nasal cannula, paragraph 0005) since it is known in the art to use a nasal cannula to deliver air to the user’s lungs (paragraph 0005).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a nasal cannula or an unsealed patient interface and replace the mask of Weber, as taught by Allum, since it is known in the art to use a nasal cannula to deliver air to the user’s lungs (Allum: paragraph 0005).  Depending on the patient’s needs and treatment, it is obvious for one of ordinary skill in the art to switch different types of patient interfaces.
Weber-Allum combination fails to teach wherein the modulation section comprises a length of a diverging section that is 1.25-3 times a length of the converging section.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify the length of the diverging section to be 1.25-3 times a length of the converging section since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. MPEP 2144 (II).  It is noted that since the length ratio of 1.25-3 lacks criticality, one of ordinary skill in the art would discover the optimum or workable ranges to achieve the “good results”.  
In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144 (IV).  As stated before, the length ratio of 1.25-3 lacks criticality.  Since the claim limitation involves a ratio, the units of length do not matter since simply resizing the diverging and converging sections does not change the ratio.  
Alternatively, Benson, reasonably pertinent to the problem of measuring the flow of fluid through a passage, teaches a tapered body for installation into a pipe to cause constriction (Abstract) and to obtain accurate gas flow measurements (paragraph 0001) including the modulation section (2, Figs 2A and 4) comprises a length of a diverging section (Length of C, Fig 4) that is 1.25-3 times (Table 1 shows various lengths of B and C that meet the range, paragraph 0031; B is 1.5 inches and C is 2.75 inches and 2.75/1.5=1.83 which shows length of C is 1.83 times the length of B) a length of the converging section (Length of B, Fig 4) since these are known preferred dimensions and specifications for a tapered section (paragraph 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the diverging section to be 1.25-3 times the length of the converging section, as taught by Benson, since these are known preferred dimensions and specifications for a tapered section (Benson: paragraph 0031).  These lengths of the diverging and converging sections are preferred dimensions known for measuring the gas flow going through a passage.  It is obvious that one of ordinary skill in the art would use 

Regarding Claim 23, Weber-Allum-Benson combination teaches the sensor measures the pressure of gases at the first region of the modulation section (Weber: 102 measures the pressure at 50, Fig 3).
Regarding Claim 24, Weber-Allum-Benson combination teaches the modulation section is configured with respect to a known pressure drop between the modulation section and the unsealed patient interface (Weber: an additional pressure sensor is provided at the outlet of the gas passage and measures the absolute pressure at the connection with the air duct bringing the air to the mask of the patient, paragraph 0034; the pressure of air delivered by the apparatus corresponds substantially to the pressure in the mask, paragraph 0050 and paragraph 0072).
Regarding Claim 25, Weber-Allum-Benson combination teaches the modulation section is configured with respect to a known pressure drop between the modulation section and the unsealed patient interface (Weber: an additional pressure sensor is provided at the outlet of the gas passage and measures the absolute pressure at the connection with the air duct bringing the air to the mask of the patient, paragraph 0034; the pressure of air delivered by the apparatus corresponds substantially to the pressure in the mask, paragraph 0050 and paragraph 0072).
Regarding Claim 26, Weber-Allum-Benson combination teaches the modulation section is configured with respect to a known pressure drop between the modulation section and the unsealed patient interface (Weber: an additional pressure sensor is provided at the outlet of the gas passage and measures the absolute pressure at the connection with the air duct bringing the air to the mask of the patient, paragraph 0034; the pressure of air delivered by the apparatus corresponds substantially to the pressure in the mask, paragraph 0050 and paragraph 0072).

Claims 9-11, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2013/0331726), Allum (US 2015/0107592), and Benson et al. (US 2011/0132104) as applied to Claims 7 and 14, and in further view of Schneider et al. (US 2008/0092898).
Regarding Claim 9, Weber-Allum-Benson combination teaches the claimed invention of Claim 7.  Weber-Allum-Benson combination also teaches a microcontroller that is capable of processing the pressure and flow rate measurements and implementing algorithms (Weber: paragraph 0055).  Weber-Allum-Benson combination fails to teach the gas delivery system is configured to calculate a dynamic pressure of gases at the modulation section based on data measured by the flow sensor.
However, Schneider, of the same field of endeavor, teaches a sensor body (Abstract) including a gas delivery system (apparatus of Figs 5a-5c) is configured to calculate (flow sensor measures difference between total and static pressure, paragraph 0044; dynamic pressure is calculated via Bernoulli Equation, paragraph 0044) a dynamic pressure of gases (dynamic pressure is shown as the variable “1/2ρV2 in the Bernoulli Equation, paragraphs 0044 and 0045; flow sensor measures difference between total and static pressure, paragraph 0044; it is well known in the art that this term in Bernoulli’s Equation is dynamic pressure) at a modulation section (51, Fig 5c) based on data measured by a flow sensor (46 and/or 44, Fig 5b; 46 and/or 44 are connected to a flow sensor, Fig 5b) since this is one of many known methods to measure gas flow and this approach is widely used in many industries (paragraph 0044).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Bernoulli’s Equation in the 
Regarding Claim 10, Weber-Allum-Benson-Schneider combination teaches the gas delivery system is configured to add the dynamic pressure calculated to the pressure of gases at the modulation section to obtain a total pressure value (Schneider: flow sensor measures difference between total and static pressure, paragraph 0044; constant in the Bernoulli Equation is the total pressure value, paragraph 0044; dynamic pressure is being added to the pressure to get the total pressure in Bernoulli Equation, paragraph 0044).
Regarding Claim 11, Weber-Allum-Benson-Schneider combination teaches the claimed invention of Claim 10.  The current Weber-Allum-Benson-Schneider combination fails to teach if the total pressure value is greater than or equal to a threshold pressure value, at least one of the gas delivery system is reconfigured such that the total pressure of gases at the modulation section is decreased or the gas delivery system generates an alert.
However, Weber-Allum-Benson-Schneider combination teaches if the total pressure value is greater than or equal to a threshold pressure value (Allum: if the maximum pressure estimated departs from a predefined window of acceptable pressures or a threshold value which is a pressure limit beyond safe use, paragraph 0057), at least one of the gas delivery system is reconfigured such that the total pressure of gases at the modulation section is decreased (Allum: 102 initiates corrective action to adjust the pressure, paragraph 0058) or the gas delivery system generates an alert (Allum: control logic may alert user that ventilator pressure should be reduced or increased, paragraph 0058) to limit the pressure from going outside of a defined window of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a threshold value and alert for Weber-Allum-Benson-Schneider combination, as taught by Allum, to limit the pressure from going outside of a defined window of acceptable pressures since going outside of that window will be unsafe for the user (Allum: paragraph 0057).  This is especially important to prevent any barotrauma that might happen if the patient is over ventilated or to prevent a lack of oxygen if the patient is under ventilated.
Regarding Claim 15, Weber-Allum-Benson combination teaches the claimed invention of Claim 14.  Weber-Allum-Benson combination also teaches a microcontroller that is capable of processing the pressure and flow rate measurements and implementing algorithms (Weber: paragraph 0055).  Weber-Allum-Benson combination fails to teach the step of calculating a dynamic pressure of gases at the modulation section based on the flow rate of gases at the modulation section.
However, Schneider, of the same field of endeavor, teaches a sensor body (Abstract) including a step of calculating (flow sensor measures difference between total and static pressure, paragraph 0044; dynamic pressure is calculated via Bernoulli Equation, paragraph 0044) a dynamic pressure of gases (dynamic pressure is shown as the variable “1/2ρV2 in the Bernoulli Equation, paragraphs 0044 and 0045; flow sensor measures difference between total and static pressure, paragraph 0044; it is well known in the art that this term in Bernoulli’s Equation is dynamic pressure) at a modulation section (51, Fig 5c) based on a flow rate of gases (flow rate measured by 46 and/or 44, Fig 5b; 46 and/or 44 are connected to a flow sensor, Fig 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Bernoulli’s Equation in the microcontroller of Weber-Allum-Benson combination, as taught by Schneider, since this is one of many known methods to measure gas flow and this approach is widely used in many industries (Schneider: paragraph 0044).  Additionally, Bernoulli Equation is a well-known equation in physics and fluid dynamics.
Regarding Claim 16, Weber-Allum-Benson-Schneider combination teaches the step of adding the dynamic pressure to the pressure of gases at the modulation section to obtain a total pressure value (Schneider: flow sensor measures difference between total and static pressure, paragraph 0044; constant in the Bernoulli Equation is the total pressure value, paragraph 0044; dynamic pressure is being added to the pressure to get the total pressure in Bernoulli Equation, paragraph 0044).
Regarding Claim 17, Weber-Allum-Benson-Schneider combination teaches the claimed invention of Claim 16.  The current Weber-Allum-Benson-Schneider combination fails to teach if the total pressure value is greater than or equal to a threshold pressure value, the method further comprises reducing a total pressure of gases at the modulation section.
However, Weber-Allum-Benson-Schneider combination teaches if the total pressure value is greater than or equal to a threshold pressure value (Allum: if the maximum pressure estimated departs from a predefined window of acceptable pressures or a threshold value which is a pressure limit beyond safe use, paragraph 0057), the method further comprises reducing a total pressure of gases (Allum: total pressure being adjusted, paragraph 0058) at the modulation 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a threshold value and alert for Weber-Allum-Benson-Schneider combination, as taught by Allum, to limit the pressure from going outside of a defined window of acceptable pressures since going outside of that window will be unsafe for the user (Allum: paragraph 0057).  This is especially important to prevent any barotrauma that might happen if the patient is over ventilated or to prevent a lack of oxygen if the patient is under ventilated.
Regarding Claim 18, Weber-Allum-Benson-Schneider combination teaches at least one of the threshold pressure value is a predetermined value or the threshold pressure value is a function of at least one of the pressure or the flow rate (Allum: if the maximum pressure estimated departs from a predefined window of acceptable pressures or a threshold value which is a pressure limit beyond safe use, paragraph 0057; mean airway pressure may be a relatively predictable function of the fixed venture geometry and lumen flow rate, maximum interface pressure may be estimated based on readings gathered by sensor, paragraph 0033; control logic may compute output of mathematical relationship as function of measured quantity, may retrieve estimated maximum pressure vale from empirical mapping based on measured quantity, paragraph 0056).
Regarding Claim 20, Weber-Allum-Benson-Schneider combination teaches if the total pressure value is greater than or equal to a threshold pressure value (Allum: if the maximum pressure estimated departs from a predefined window of acceptable pressures or a threshold 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773